Citation Nr: 0108196	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-08 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of injuries, 
including memory and visual impairment, headaches and 
dizziness, and foot and right leg disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from May to September 1975 
and from May to November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


REMAND

The veteran contends that he currently suffers from several 
residuals of injuries that he sustained during active 
service.  During the pendency of this appeal, the provisions 
of 38 U.S.C.A. § 5107, which concern the VA's duty to assist 
the veteran with the development of facts pertinent to his 
claim, have been substantially revised.  The prior provisions 
of 38 U.S.C.A. § 5107 required that the VA assist a veteran 
with the development of facts pertinent to a "well-
grounded" claim for benefits, whereas the revised version of 
this statute contains no such requirement and instead 
requires more generally that the VA assist a veteran with the 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).

In relation to the present appeal, the veteran's service 
medical records show that he had swelling, abrasions, and 
contusions of the right hand after being involved in a fight 
in July 1978.  In August 1978, the veteran slipped and 
incurred a mild contusion of the right patella.  In September 
1978, the veteran was involved in another fight and sustained 
lacerations and contusions of the forehead, over the left 
eye, and over the upper half of his body.  He was assessed 
with lacerations with no internal trauma.  During active 
duty, the veteran was also diagnosed with Osgood-Schlatter's 
disease after he complained of painful bumps on the anterior 
aspect of both tibial tubercles and an x-ray identified an 
old fracture of the right knee.  This disease was determined 
to have preexisted service, with no aggravation, and the 
veteran received a medical discharge.

VA outpatient records from 1998 and 1999 show treatment for 
decubitus ulcers, meningitis, bronchitis, musculoskeletal 
pain, right knee pain, schizophrenia, and polysubstance 
abuse.  In May 1999, the veteran complained of headaches 
since being struck in the head with a pipe.  It was noted 
that this occurred both in the 1980's and in the military.  
Records from the University of Louisville Hospital show that 
the veteran was hospitalized from June to August 1998 with 
diagnoses including seizures, acute renal failure, 
meningitis, and adult respiratory distress syndrome.  Prior 
medical history included being struck with a pipe three years 
earlier.  The principal final diagnosis was multisystem organ 
failure.  Additional private medical records include 
treatment for hearing loss, atypical chest pain, 
musculoskeletal pain, hypertension, headaches, blurry vision, 
and anxiety.

As aforementioned, the VA's duty to assist the veteran with 
the development of his claim has been substantially 
heightened.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the veteran and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

In the present case, the veteran has not been afforded a VA 
examination or medical opinion concerning his current 
diagnoses and any relationship to his period of active 
service.  Under these circumstances, the Board is of the 
opinion that it may not properly proceed with appellate 
review until additional development has been accomplished.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment related to his claimed 
disabilities, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  The RO should document 
all reasonable efforts to obtain such 
records.

2.  Thereafter, the RO should schedule 
the veteran for the appropriate VA 
medical examinations.  Since it is 
important that "each disability be viewed 
in relation to its history"  38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiners for 
review.  The examiners are requested to 
review all pertinent records in the 
claims file, including the service 
medical records, and the medical opinions 
of all private and VA physicians.  Any 
and all evaluations, studies, and tests 
deemed necessary by the examiners should 
be accomplished.  All clinical findings 
and subjective complaints should be 
reported in detail.  The examiners are 
requested to offer an opinion as to the 
nature, severity, and manifestations of 
the veteran's claimed disabilities.  In 
so doing, the examiners should provide 
opinions as to whether it is at least as 
likely as not that any current disability 
is related to the veteran's period of 
active service.  The opinions must be 
supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

3.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  

4.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision.  If 
the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 



The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




